                    Case 1:20-cr-00127-SPW Document 37 Filed 08/11/21 Page 1 of 6

                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 LTNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-I27-BLG-SPW-1
 TYLER NATHANIEL PATTERSON                                                 USM Number: 18239-509
                                                                           Steven C. Babcock
                                                                           Defendant's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                        1 and 2
       pleaded guilty to count(s) before a U.S.
  □    Magistrate Judge, which was accepted by the
       court.
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count(s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              OIYcnse Ended   Count
 I8:922A.F False Statement During A Fireamis Transaction; Forfeiture                              08/06/2020
 Allegation
 18:922N.F Illegal Receipt Of A Firearm By A Person Under Indictment;                             08/06/2020
 Forfeiture Allegation




The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.

                                                             August IL 2021
                                                             Dale 4f Imposition of Judgment




                                                             Signature of Judge

                                                             Susan P. Watters
                                                             United States ILisfrict. Judge_
                                                             Name and Title of Judge

                                                             August 11,2021
                                                             Date
Case 1:20-cr-00127-SPW Document 37 Filed 08/11/21 Page 2 of 6
Case 1:20-cr-00127-SPW Document 37 Filed 08/11/21 Page 3 of 6
Case 1:20-cr-00127-SPW Document 37 Filed 08/11/21 Page 4 of 6
Case 1:20-cr-00127-SPW Document 37 Filed 08/11/21 Page 5 of 6
Case 1:20-cr-00127-SPW Document 37 Filed 08/11/21 Page 6 of 6
